         Case 3:18-cv-00850-YY         Document 11      Filed 02/11/19        Page 1 of 20




MATTHEW C. ELLIS, OSB No. 075800
matthew@employmentlawpdx.com
Matthew C. Ellis, PC
621 SW Morrison St Ste 1025
Portland OR 97205
Telephone: 503/345-5407

STEPHEN L. BRISCHETTO, OSB No. 781564
DEZI RAE ROBB, OSB No. 151777
slb@brischettolaw.com
drobb@brischettolaw.com
Law Office of Stephen L. Brischetto
621 SW Morrison St Ste 1025
Portland OR 97205
Telephone: 503 223-5814

Of Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

DR. RUPA BALA,
                                                         CASE NO. 3:18-CV-00850-YY
                              Plaintiff,
                                                         SECOND AMENDED COMPLAINT
                      v.                                 FOR DEPRIVATION OF CIVIL
                                                         RIGHTS
OREGON HEALTH AND SCIENCE
UNIVERSITY, an Oregon public corporation;
DR. CHARLES HENRIKSON, an individual;
DR. JOAQUIN CIGARROA, an individual.
                                                         Jury Trial Demand
                              Defendants.



                              I. JURISDICTION AND VENUE
       1.      This is an action for damages for violations of the United States Constitution and
federal law brought under 42 U.S.C. § 1983. This court has jurisdiction over Plaintiff’s federal
claims under 28 U.S.C. § 1331 and 28 USC § 1343(3) and (4). This court has supplemental
jurisdiction of Plaintiff’s state law claims under 28 USC § 1367. Both federal and state law



Page 1 – Second Amended Complaint                                   MATTHEW C. ELLIS, PC
                                                                    621 SW Morrison St, Suite 1025
                                                                      Portland, Oregon 97205
                                                                     Telephone: (503) 345-5497
         Case 3:18-cv-00850-YY         Document 11       Filed 02/11/19         Page 2 of 20




claims alleged herein arose from a common nucleus of operative facts, and the state claims are so
related to the federal claims that they form part of the same case or controversy such that the
actions would ordinarily be expected to be tried in one judicial proceeding.
       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391, in that the claims
and events giving rise to this action alleged herein occurred in Portland, Oregon, in the County of
Multnomah.
                                          II. PARTIES
       3.      Plaintiff, Dr. Rupa Bala, is a citizen of the United States and a resident of the
State of Georgia. Dr. Bala is a cardiac electrophysiologist who specializes in complex ablations.
She is amongst a small group of female electrophysiologists in the US who perform complex
ablations, specifically congenital ablations and ventricular tachycardia ablations. She was heavily
recruited to join OHSU from the University of Pennsylvania, where she successfully trained and
practiced for 12 years.
       4.      Defendant OHSU is a duly organized public corporation that operates a public
university and hospital in Multnomah County, Oregon. Defendant OHSU is a “person” for
purposes of 42 U.S.C. § 1983.
       5.      At all material times, Defendant Dr. Charles Henrikson was the Chief of
Electrophysiology at OHSU. Defendant Henrikson is named in his individual capacity and is a

“person” for purposes of 42 U.S.C. § 1983.
       6.      At all material times, Defendant Joaquin Cigarroa was the Clinical Chief of
Cardiology at OHSU. Defendant Cigarroa is named in his individual capacity and is a “person”
for purposes of 42 U.S.C. § 1983.
                                III. FACTUAL ALLEGATIONS
       7.      Throughout Dr. Bala’s employment with OHSU, Dr. Bala was subjected to
ongoing sex discrimination / sex stereotyping and retaliation by Defendants. This included
different treatment and backlash by the Defendants for being a strong, confident and outspoken
woman in how she communicated with staff and colleagues. This also included different


Page 2 – Second Amended Complaint                                     MATTHEW C. ELLIS, PC
                                                                      621 SW Morrison St, Suite 1025
                                                                        Portland, Oregon 97205
                                                                       Telephone: (503) 345-5497
         Case 3:18-cv-00850-YY         Document 11       Filed 02/11/19        Page 3 of 20




treatment and retaliation for making ongoing, serious complaints of substandard quality of care
in the Electrophysiology/Cardiology department and for opposing sex discrimination. Men in the
department who had similar communication styles or reported substandard quality of care were
not treated the same way. Ultimately, because of the Plaintiff’s sex and race, for opposing sex
discrimination and for being a woman of color who reported substandard medical practices,
Plaintiff’s employment was set to be terminated. Plaintiff chose to resign in lieu of termination.
       8.      On or about January 5, 2015, Dr. Bala began working at OHSU as the Director of
Complex Ablation / Associate Professor of Medicine. She reported to Defendant Dr. Charles
Henrikson, Chief of Electrophysiology, who in turn reported to Defendant Dr. Joaquin Cigarroa,
Clinical Chief of Cardiology.
       9.      Soon after starting at OHSU, Dr. Bala noted that many of the clinical practices
and protocols at OHSU were unsafe for patients and failed to meet an appropriate standard of
care. She reported these practices and opposed these practices both in person and in writing
throughout her employment. In June 2015, Plaintiff met with Judi Workman, the Cardiology
Service Line Manager, to discuss some of her concerns, including concerns regarding
substandard patient preparation for device implantation and patient care. Ms. Workman opined
that many of the problems were probably caused by Plaintiff’s personality, which some allegedly
perceived as too strong and direct. However, men were not routinely criticized by staff for being

strong and direct.
       10.     On or about June 2015, Plaintiff performed an atrial lead upgrade (pacemaker
implantation) on a heart transplant patient. Plaintiff observed a junior Medtronic representative
struggling with the case and Plaintiff recommended she ask her senior partner and lead
Medtronic representative with more experience. Plaintiff was reported by the Electrophysiology
lab staff to Workman for being insensitive in her interaction during the case. However, men who
asked the representative questions, who recommended that the representative call in their senior
partner for additional help were not reported by staff or investigated by OHSU for being
insensitive.


Page 3 – Second Amended Complaint                                    MATTHEW C. ELLIS, PC
                                                                     621 SW Morrison St, Suite 1025
                                                                       Portland, Oregon 97205
                                                                      Telephone: (503) 345-5497
         Case 3:18-cv-00850-YY         Document 11        Filed 02/11/19        Page 4 of 20




       11.     In August 2015, Plaintiff performed a complex ablation on a patient. After the
procedure, the patient was sent to the procedural care unit (PCU). Plaintiff recommended
specific post-operative orders for the patient and suggested checking ACTs and giving protamine
in the PCU to allow sheaths to be removed earlier and heparin to be started earlier for optimal
patient care. She indicated that she would be creating a new protocol that more appropriately
focused on patient safety because the status quo negatively impacted patient care. The PCU
nurse wrote a Patient Safety Incident (PSI) regarding the initial orders entered for this patient and
told her nursing supervisor that the Plaintiff intended to write a new protocol addressing her
concerns. The nursing supervisor requested a meeting with Dr. Bala to discuss the PSI event.
       12.     On or about August 2015, Plaintiff performed an implantable cardioverter
defibrillator (ICD) procedure on a patient. During the procedure, Dr. Bala passed a wire into the
venous system and heart and there were extra beats on the monitor that Dr. Bala was aware of.
The nurse notified the Plaintiff and she said she was aware and would follow the monitor herself
as it was quite common to have extra beats during this type of procedure. During the procedure,
the nurse kept speaking to the radiology tech about their weekend, which, during critical portions
of the procedure, Plaintiff found distracting. Plaintiff asked that they keep it down, but they
continued to speak about casual matters at improper times. Plaintiff then instructed the radiology
tech to move to the other side of the room so Plaintiff could focus on the procedure. After the

procedure, the nurse reported Plaintiff to supervisors for being rude and threatened reporting the
Plaintiff to the Professional Board.
       13.     In August 2015, Plaintiff was working on a ventricular
tachycardia radiofrequency ablation. Plaintiff learned that the nurse anesthesiologist had
potentially made a significant medication error, providing ten times the requested amount of
medicine and asked that she call her attending physician to the lab for help. Plaintiff was also
surprised during the procedure when the main Electrophysiology nurse was unaware of the type
of procedure being performed or what side of the heart the procedure was being performed on
and did not plan accordingly. Plaintiff reported to Defendants this failure to meet the standard of


Page 4 – Second Amended Complaint                                     MATTHEW C. ELLIS, PC
                                                                      621 SW Morrison St, Suite 1025
                                                                        Portland, Oregon 97205
                                                                       Telephone: (503) 345-5497
         Case 3:18-cv-00850-YY           Document 11       Filed 02/11/19        Page 5 of 20




care. Defendants opined that the problem was probably caused by Plaintiff’s communication
style, not the clinicians’ clinical practices.
        14.     On or about August 2015, Kathy Heitman-Allen RN, the new Cath/
Electrophysiology lab manager, met with Plaintiff to discuss program support. Plaintiff reported
concerns that the Electrophysiology staff lacked proper training and experience and that the lack
of properly trained staff caused substandard patient care. She also discussed a recent medication
administration error from the nurse anesthetist that was concerning with regard to the patient’s
safety. Ms. Heitman-Allen acknowledged that she needed to continue to search for qualified EP
Techs and RNs and that she needed to better train and hold accountable existing employees to
meet an appropriate standard of care. She also asked that the Plaintiff inform her of her high
complexity cases moving forward. She said she would meet with Anesthesiology to discuss
Plaintiff’s concerns and would request cardiac anesthesia for higher complexity cases. She also
asked that the Plaintiff be more respectful in her communications and criticized the manner in
which she communicated her concerns. Men who communicated in the same or similar manner
were not blamed for their communication styles.
        15.     On or about August 2015, Plaintiff met with Defendant Dr. Charles Henrikson.
He informed Plaintiff that people were complaining about her personality style and manner of
communication, and that he would need to escalate these issues to Dr. Cigarroa and Dr. Kaul.

However, these criticisms of Plaintiff were sex stereotypical comments that were not well
founded. Men who had similar traits, if they were reported at all, were not escalated to senior
management to remedy their communication style.
        16.     On or about August 2015, a male Electrophysiology nurse introduced Dr. Bala to
the female Anesthesiology physician whom she was working with that day. The male nurse
introduced the Plaintiff as a “nurse” and said she liked being called that title. The Plaintiff told
the Electrophysiology male nurse that he was being disrespectful to her in front of colleagues
and they should meet with Dr. Kaul, the Chief of Cardiology, to discuss the matter further. Male
physicians who worked in the Electrophysiology/Cardiology department were not subject to


Page 5 – Second Amended Complaint                                      MATTHEW C. ELLIS, PC
                                                                       621 SW Morrison St, Suite 1025
                                                                         Portland, Oregon 97205
                                                                        Telephone: (503) 345-5497
          Case 3:18-cv-00850-YY         Document 11      Filed 02/11/19        Page 6 of 20




disrespectful behavior from the lab staff and not referred to as “nurses.”
       17.     In September 2015, Plaintiff met with Dr. Kaul, the Chief of Cardiology. They
discussed many of the problems referenced above regarding Plaintiff’s concerns about poor
quality of care and Plaintiff’s concern that she was being picked on for being an outspoken,
direct woman. Plaintiff also told him that the Electrophysiology nurse, who was a male, referred
to the Plaintiff as a “nurse” in the lab in a belittling manner. Dr. Kaul and the Defendants did not
investigate the Plaintiff’s concerns of discrimination. Dr. Kaul recommended bringing in donuts
to the lab staff to help improve their relationship.
       18.     On or about September 17, 2015, Plaintiff met with Joaquin Cigarroa, Charles
Henrikson, and Albert Camacho to discuss her interactions on the Cardiology Consult Service
with a first-year Cardiology fellow due to complaints that the Plaintiff was too “tough” on her.
Cigarroa accused the Plaintiff of having too high of standards and noted that the fellows at
OHSU were not as competent as those at the University of Pennsylvania and that the Plaintiff
needed to adjust her expectations and standards. Cigarroa, Henrikson, and Camacho accused the
Plaintiff of not doing consults—which Plaintiff denied—and asserted that people complained
about Plaintiff’s practices and communication style. These criticisms were false and constituted
sex stereotypes as men with similar communication styles were not criticized in the same
manner.

       19.     On October 7th, 2015, Dr. Henrikson organized an “EP discussion” with him and
the nurse managers Judi Workman, Tara Menon, and Kathy Heitman-Allen. The meeting was
led by Judi Workman in an abrasive and hostile manner to review prior complaints against the
Plaintiff. These complaints included asking the Junior Medtronic Representative to call her
Senior Colleague to the lab and the Plaintiff’s suggestions regarding changes in the post-
operative protocol in the PCU with a new protocol. Those who attended also discussed that
Plaintiff’s communication style was too “east coast.” However, men who had similar attributes
were not discussed during this meeting. There were no new complaints presented and the
Plaintiff felt harassed by the nurse managers in this meeting which was supposedly called to


Page 6 – Second Amended Complaint                                    MATTHEW C. ELLIS, PC
                                                                     621 SW Morrison St, Suite 1025
                                                                       Portland, Oregon 97205
                                                                      Telephone: (503) 345-5497
         Case 3:18-cv-00850-YY         Document 11       Filed 02/11/19        Page 7 of 20




document these complaints formally.
       20.     On October 21, 2015, Plaintiff was informed by Dr. Kaul that he and Dr.
Henrikson were placing her on a formal Performance Expectation Plan (“PEP”), a common
precursor to termination, for having too much of an “east coast” communication style. However,
the reasons for the PEP are sex stereotypes which focused on Plaintiff’s communication style,
which was unfairly characterized as being overly “abrupt” and “abrasive.” Men with similar
styles were not only not put on improvement plans for such behaviors, but complemented for
such behaviors. It also falsely criticized her for not “taking the time to teach” during procedures
and for refusing to “work cooperatively.” It also made false statements about Plaintiff refusing
to take electrophysiology weekend call. During the meeting. Dr. Kaul and Dr. Henrikson could
not provide any examples of Plaintiff not taking time to teach or not taking weekend call.
Ultimately, Dr. Kaul admitted that many of the concerns were not warranted and the main issue
was people “bristling” at Plaintiff’s direct communication style. Plaintiff also told Defendants
that the main issues were caused by the Defendants lacking staff who were dedicated to quality
and safety concerns. Plaintiff told the Defendants that if problems with poor patient care
continue, she would continue to speak up.
       21.     On November 12, 2015, Plaintiff received an email from Dr. Jeffrey Kirsch, Chief
of Anesthesia. In his email, he accused her of bullying and harassing the anesthesiology staff

over the last few months, and requested that the director of EEO at OHSU investigate “the
reason for your apparent feeling that you need to continuously bully and harass the
anesthesiology staff.” This harassing email was a result of Plaintiff failing to conform to sex
stereotypes and for being too direct in her interactions with staff. Defendants’ sex stereotyping
of Plaintiff was a substantial factor in Defendants’ decision to terminate Plaintiff’s employment.
       22.     On November 13, 2015, Dr. Henrikson told the Plaintiff he had learned that the
catalyst for Dr. Kirsch’s email was Plaintiff’s communications with a nurse regarding a
procedure on November 12 that involved a complex ventricular tachycardia ablation on an
advanced heart failure patient with a left ventricular assist device (LVAD). Dr. Henrikson


Page 7 – Second Amended Complaint                                    MATTHEW C. ELLIS, PC
                                                                     621 SW Morrison St, Suite 1025
                                                                       Portland, Oregon 97205
                                                                      Telephone: (503) 345-5497
            Case 3:18-cv-00850-YY      Document 11       Filed 02/11/19        Page 8 of 20




indicated that he had spoken with witnesses and all the staff and doctors confirmed that the
procedure went well and that there were no issues with Plaintiff. Nonetheless, Dr. Cigarroa and
Dr. Henrikson informed Plaintiff that she would be investigated by Human Resources and that
she would not be able to do any cases while under investigation. No investigation was done to
determine whether the complaints against the Plaintiff were caused by sex stereotyping or
whether she was otherwise a victim of sex discrimination.
       23.      The Human Resources investigation was completed and the complaints against
the Plaintiff were unsubstantiated. Nonetheless, all individually named Defendants determined
that the Plaintiff should be subject to different sex-based treatment and that her conduct should
be closely scrutinized. For example, starting December 9, 2015 and continuing for the next 9
months, anesthesia staff working with the Plaintiff were required to meet with the Plaintiff in
advance of every procedure and also ordered to immediately contact Dr. Henrikson or Dr.
Shulman (Associate Professor of Medicine - Anesthesiology) if they had any issues with the
Plaintiff. Anesthesia staff working with men who communicated in a similar manner as the
Plaintiff were not required to report to Dr. Henrikson and Dr. Shulman immediately if they had
issues with them, nor were they required to meet with male physicians in advance of every and
all procedures. Plaintiff reported this sex-based different treatment to Human Resources.
       24.      From December 2015-March 2016, Plaintiff continued to be subjected to bad faith

complaints, including complaints for not immediately responding to a page, for not saying hello
to an Electrophysiology nurse who allegedly said hello to the Plaintiff when she had headphones
on, and for sitting at a computer workstation during clinic in a room occupied by the
Hypertrophic Cardiomyopathy Team. Men who engaged in similar actions were not similarly
targeted.
       25.      Plaintiff was subjected to exclusion from workplace events by Defendant
Henrickson. Defendant Henrikson excluded Plaintiff from recruitment dinners for potential new
faculty. Male faculty members were invited to these dinners, but not Plaintiff. Plaintiff reported
her discriminatory exclusion to Human Resources. After making her report to Human Resources,


Page 8 – Second Amended Complaint                                    MATTHEW C. ELLIS, PC
                                                                     621 SW Morrison St, Suite 1025
                                                                       Portland, Oregon 97205
                                                                      Telephone: (503) 345-5497
         Case 3:18-cv-00850-YY         Document 11       Filed 02/11/19        Page 9 of 20




Defendant Henrickson finally started including Plaintiff in these dinners.
       26.     On or about March 21, 2016, Defendants modified the Performance Expectation
Plan (PEP) and downgraded the document to a “coaching document.” However, they continued
to reinforce that the problems were with Plaintiff’s communication style, not Defendants quality
of care or sex discrimination. Their plan to have people report to Dr. Henrikson or Dr. Shulman,
if there were issues with her communication style remained in place.
       27.     In May 2016, an internal survey was conducted that reported high levels of
dissatisfaction by OHSU faculty and rampant unreported harassment and discrimination. For
example, the survey reported that over 50% of the faculty have thought about leaving OHSU in
the last three years, that 23.5 % had observed harassment and 13.9% had experienced
harassment. It further noted that 19.7% had observed discrimination and 14% had experienced
discrimination. However, only 5% of those who responded to the survey stated they had reported
what they had witnessed to a supervisor.
       28.      In late May 2016, Human Resources informed Plaintiff that Dr. Henrikson and
others had decided that they were leaning toward terminating her employment as of June 2017
because of her communication style. On information and belief, Defendant Dr. Cigarroa made
the preliminary decision, as well. On or about late May or early June 2016, Plaintiff met with
Human Resources and Dr. Henrikson to inquire specifically why they were considering

terminating her contract. Dr. Henrikson identified a list of minor, unsubstantiated complaints
against her that had arisen over the last few months, including not saying “hi” to a staffer on one
occasion and a complaint that Plaintiff had called her own patient to check on her which had
already been done by the Electrophysiology nurse. He also said that the Electrophysiology
Physician Assistant had complained about the Plaintiff in an offhand manner because the
Plaintiff saw her own patient in the procedural care unit (PCU) the morning after an implantable
cardiac defibrillator (ICD) procedure and performed a device interrogation and gave the data to
the Electrophysiology Physician Assistant to write the daily note and discharge summary. Dr.
Henrikson claimed that the Electrophysiology Physician Assistant had her own way of doing


Page 9 – Second Amended Complaint                                    MATTHEW C. ELLIS, PC
                                                                     621 SW Morrison St, Suite 1025
                                                                       Portland, Oregon 97205
                                                                      Telephone: (503) 345-5497
        Case 3:18-cv-00850-YY         Document 11       Filed 02/11/19        Page 10 of 20




things and the Plaintiff interfered. Plaintiff responded that her performance was being scrutinized
in a manner that other male employees were not subjected to. Plaintiff’s sex was a factor in the
individual defendants’ preliminary decision to terminate her contract as well as in their final
decision to terminate her contract.
       29.     In July 2016, Plaintiff met with Dr. Kaul and informed him that she disagreed
with the proposed termination. Plaintiff reported that she was subjected to different treatment and
that men with the same traits were not being subjected to the same treatment. She told Dr. Kaul
that Anesthesia staff were required to meet with her in advance of all procedures and were
instructed to contact Dr. Henrikson or Dr. Schuman if they had issues with her during each and
every procedure. Dr. Kaul was appalled and said that the practice must stop. On August 3, 2016,
Dr. Henrikson informed Plaintiff that there would be no more need for the Anesthesia staff to
meet with the Plaintiff before each and every procedure and they did not have to contact him or
Dr. Schuman. Dr. Henrikson told the Plaintiff that the “special treatment” that she was subject to
was no longer needed.
       30.     In July 2016, the Plaintiff escalated her concerns regarding unfair treatment and
discrimination to Dr. Sharon Anderson, Chairman of the Department of Medicine. She reviewed
Plaintiff’s concerns regarding harassment, hostile work environment, compromised patient care,
and reasons given by Dr. Henrikson regarding her communication style and her contract

nonrenewal and termination. Dr. Anderson stated that she had heard of some of these complaints
and felt they were unfair to the Plaintiff and lacked any basis. Dr. Anderson stated that she would
meet with Human Resources to discuss these concerns further and also with Dr. Kaul and Dr.
Cigarroa.
       31.      In July and August 2016, the Plaintiff notified Dr. Henrikson and
Electrophysiology management about procedures that were complicated due to medical errors by
inexperienced staff or due to inadequate staffing. Staff continued to complain about Plaintiff’s
efforts to provide appropriate care. In August 2016, a radiology technician reported the Plaintiff
to Cath/EP lab manager Kathy Heitman-Allen and Dr. Henrikson for bullying and harassing


Page 10 – Second Amended Complaint                                   MATTHEW C. ELLIS, PC
                                                                     621 SW Morrison St, Suite 1025
                                                                       Portland, Oregon 97205
                                                                      Telephone: (503) 345-5497
        Case 3:18-cv-00850-YY          Document 11       Filed 02/11/19        Page 11 of 20




because the Plaintiff asked the technician and the rest of the staff to be quiet and focus on a
critical part of an ablation procedure on a young patient.
       32.     On August 12, 2016, Plaintiff provided additional information to Human
Resources in defense of the complaints against her, and raised concerns about the radiology
technician talking during the critical part of the procedure and compromising patient safety.
Plaintiff asked Human Resources to investigate the allegations against her. Dr. Henrikson had
performed his own investigation and found the Plaintiff at fault. After a prolonged time, Human
Resources investigated this complaint and found the allegations against the Plaintiff to be
unsubstantiated, though one Electrophysiology nurse did mention that the Plaintiff was direct in
her request to be quiet so the team could focus on the critical part of the procedure. Plaintiff
reported ongoing gender discrimination at OHSU including being subjected to a double standard
because of her sex. She reported that she did not get “equal and fair treatment” as male attending
physicians in her division. Male physicians in the Cath/EP laboratory routinely asked for silence
in a similar manner during critical portions of technical procedures and the lab staff obliged.
Male Physicians were not reported for bullying and harassing for asking for a quiet room during
critical portions of the procedure as witnessed by the Plaintiff and other members of the lab staff.
She reported that she had never before experienced this level of sexist behavior in the workplace.
Defendants failed to take reasonable steps to stop the unequal and unfair treatment of Plaintiff.

       33.     In September 2016, Plaintiff again reported substandard care. This included a
patient “coding” in the Electrophysiology lab and going into intractable ventricular tachycardia
during an ablation procedure. Despite being nearby, no members of the Electrophysiology team
came to help the Plaintiff during the code event. Plaintiff reported this grossly deficient quality
of care to the Defendant, Dr. Henrikson. Instead of investigating her concerns, Dr. Henrikson
complimented her on managing the patient successfully, yet failed to take her concerns regarding
patient care seriously.
       34.     In approximately November and December 2016, Plaintiff continued to report
serious substandard patient care and staffing both through her chain of command and through


Page 11 – Second Amended Complaint                                    MATTHEW C. ELLIS, PC
                                                                      621 SW Morrison St, Suite 1025
                                                                        Portland, Oregon 97205
                                                                       Telephone: (503) 345-5497
        Case 3:18-cv-00850-YY         Document 11        Filed 02/11/19       Page 12 of 20




the clinical complaint line at OHSU, Patient Safety Incident (PSI) reporting. Plaintiff indicated
that due to the lack of response to her prior complaints, including her complaints about the
patient who “coded” and the ongoing risks to patient safety, that she needed to “escalate [her]
concerns until we find a solution and the lab is run safely.”
       35.     In approximately January 2017, Plaintiff met with OHSU Chief Medical Officer
Charles Kilo to address her concerns. Plaintiff told Dr. Kilo that she was being discriminated
against based on her sex by Defendants; that male physicians with similar communication styles
were not being similarly scrutinized for their communication style; and that OHSU was seriously
compromising patient care in the Electrophysiology lab. He indicated he would look into the
matter further but acknowledged that, at that point, “The well has been poisoned.” In February
2017, Dr. Kilo followed up with Plaintiff, noting that she was very talented but that her
communication style was perceived by others as too intense and needed to be toned down.
Plaintiff reinforced that while she had been constantly criticized and will likely be terminated on
account of her “intense” personal style that men with the same style were not similarly criticized.
She pointed out to Dr. Kilo that a newly hired Cardiology attending who was similarly direct and
confident in his communication style was accepted, acknowledged, and respected for his style.
Further complaining about the double standard of discrimination, she reported, “From my
experience as a female physician in the EP lab, I have not been treated equally compared to the

male attending physicians. In short, my experience here is that male and female attendings are
not equal.” Plaintiff also responded that she believed others agreed with her concerns about
substandard patient care in the Cardiology department, but were “too scared to voice their
concerns or fear of patient care/safety” because “If they do, they will be dismissed as I was.”
       36.     As a result of the Plaintiff’s concerns and three PSI (Patient Safety Incident)
events filed, a Quality Improvement and Management committee evaluated the direct concern of
inadequate training of the lab staff during complex ablations and device cases. This committee
substantiated the Plaintiff’s concerns and found that the lab staff were not appropriately being
trained and sought to define parameters for adequate training.


Page 12 – Second Amended Complaint                                   MATTHEW C. ELLIS, PC
                                                                     621 SW Morrison St, Suite 1025
                                                                       Portland, Oregon 97205
                                                                      Telephone: (503) 345-5497
        Case 3:18-cv-00850-YY           Document 11       Filed 02/11/19        Page 13 of 20




        37.      Over the next several months, the issues with the lab continued. People continued
to complain about Plaintiff’s communication style, but not about men who had the same
communication style. On May 16, 2017, the Plaintiff was referred to as the “B word” by the
Lead Electrophysiology Technician during an ablation procedure. When Plaintiff confronted
him, he initially denied using the term and later stated he was referring to someone else as the “B
word” and apologized to the Plaintiff for his language.
        38.      Because all Defendants planned to not renew Plaintiff’s contract on account of
Plaintiff’s sex, for failing to conform with sex stereotypes, and for her complaints of quality of
care and discrimination, the Plaintiff was forced with the decision to either resign or be
terminated. Plaintiff resigned in lieu of employment termination with her last day at OHSU being
on or about June 19, 2017.
        39.      The individual Defendants’ actions were intentional or in deliberate disregard of
Plaintiff’s Fourteenth Amendment rights, were under color of state law, pursuant to the course
and scope of their employment with OHSU and deprived Plaintiff of her Constitutional rights.
        40.      Even after Plaintiff’s employment was terminated, Defendants took steps to
retaliate against Plaintiff and interfere with her attempts to secure subsequent employment by, in
bad faith, providing prospective employers with negative employment recommendations and
verifications.

        41.      As a direct and proximate result of Defendants’ violations of the United States
Constitution, Plaintiff has suffered loss of employment, substantial emotional distress, mental
anguish, injury to her personal and professional reputation, loss of self-esteem and dignity.
Plaintiff is entitled to economic and non-economic damages in an amount to be proved at trial.
        42.      Plaintiff is entitled to reasonable attorney fees and costs pursuant to 42 U.S.C. §
1988 and ORS 659A.885, ORS 20.107 and 42 USC §2000e-5(k).
        43.      Defendants' conduct was carried out with wanton or reckless disregard for
Plaintiff’s civil rights. Punitive damages should be assessed against all individual Defendants to
deter individual Defendants from such conduct in the future.


Page 13 – Second Amended Complaint                                     MATTHEW C. ELLIS, PC
                                                                       621 SW Morrison St, Suite 1025
                                                                         Portland, Oregon 97205
                                                                        Telephone: (503) 345-5497
        Case 3:18-cv-00850-YY          Document 11       Filed 02/11/19        Page 14 of 20




       44.     Plaintiff has dual- filed claims with BOLI and EEOC relating to the same acts
alleged above and has received right to sue letters from BOLI authorizing her to proceed on her
claims. Plaintiff has filed this amended complaint within 90 days of receipt of her right to sue
letter from BOLI. In addition, pursuant to ORS 30.275 Plaintiff provided Defendant OHSU with
notice of tort claims for her claims alleged herein on December 15, 2017.


                                     FIRST CLAIM FOR RELIEF
                                  (42 U.S.C. § 1983: Equal Protection)
                                        (Against all Defendants)

       45.     Plaintiff realleges paragraphs 1 through 44.
       46.     Defendants Dr. Henrikson and Dr. Cigarroa deprived plaintiff of her Fourteenth
Amendment right to be free of sex and race discrimination by forcing her termination because of
her sex and for her failure to conform to sex stereotypes regarding women. These stereotypes
included stereotypes about women, about women of color, and about strong women who make
complaints of discrimination and substandard quality of care. Had Plaintiff not been a woman, or
a woman of color, she would not have been forced to resign in lieu of termination. Likewise,
Defendants Dr. Henrikson and Dr. Cigarroa deprived Plaintiff of her Fourteenth Amendment
right to be free of sex and race discrimination by subjecting Plaintiff to a hostile work
environment because of her sex and race, by investigating her in bad faith because of her sex and
race; and by failing to take reasonable steps to stop the harassing, unwarranted and stereotypical
treatment of Plaintiff. Lastly, Defendants Dr. Henrikson and Dr. Cigarroa deprived plaintiff of
her Fourteenth Amendment right to be free of sex and race discrimination by retaliating against
her for opposing sex discrimination and opposing substandard quality of care.
       47.     Plaintiffs race was a factor in the unlawful treatment alleged herein. Had Plaintiff
not been a woman of color she would not have been ignored, harassed, retaliated against, and
forced to resign in lieu of termination.
       48.      Defendant OHSU is liable for the deprivation of Plaintiff’s Fourteenth



Page 14 – Second Amended Complaint                                    MATTHEW C. ELLIS, PC
                                                                      621 SW Morrison St, Suite 1025
                                                                        Portland, Oregon 97205
                                                                       Telephone: (503) 345-5497
        Case 3:18-cv-00850-YY          Document 11       Filed 02/11/19        Page 15 of 20




Amendment rights because the deprivation was pursuant to an OHSU custom, policy or practice
of having a double standard as it pertains to sex and race, of retaliating and against and belittling
women and women of color who are perceived as not conforming with sex stereotypes. This
includes, for example, women and women of color who report discrimination, report patient
care, and generally communicate in a manner that doesn’t conform to sex stereotypes. Also, the
deprivation was pursuant to an OHSU custom, policy or practice of having an ineffective
complaint mechanism that permits continued discrimination and retaliation against individuals
who make complaints.
       49.     At all material times, Defendant Dr. Henrikson and Dr. Cigarroa had final policy
making authority for the OHSU Cardiology department and engaged in the acts alleged herein
while acting as a final policymaker for OHSU. As a result, Defendant OHSU is liable for the
deprivation of Plaintiff’s Fourteenth Amendment Rights because the unlawful decisions were
made or approved by persons in policymaking positions for Defendant OHSU.
       50.     Defendant OHSU is liable for the deprivation of Plaintiff’s Fourteenth
Amendment rights because persons in policy-making positions ratified the unlawful conduct
alleged herein knowing the basis of the unlawful conduct.


                                    SECOND CLAIM FOR RELIEF
                                          (42 U.S.C. § 1981)
                                       (Against all Defendants)

       51.     Plaintiff realleges paragraph 1 through 50 as though fully set forth herein.
       52.     Defendants interfered with Plaintiff’s ability to make and enforce contracts
because of her race and ethnicity in violation of 42 USC §1981. Had Plaintiff not been a woman
of color she would not have been retaliated against, investigated in bad faith and subject to
contract nonrenewal for opposing Defendants’ unlawful and illegal practices.


                                     THIRD CLAIM FOR RELIEF
                                           (ORS 441.057)



Page 15 – Second Amended Complaint                                    MATTHEW C. ELLIS, PC
                                                                      621 SW Morrison St, Suite 1025
                                                                        Portland, Oregon 97205
                                                                       Telephone: (503) 345-5497
        Case 3:18-cv-00850-YY         Document 11        Filed 02/11/19        Page 16 of 20




                                       (Against Defendant OHSU)

       53.     Plaintiff realleges paragraphs 1 through 44 as though fully set forth herein.
       54.     Defendant OHSU failed to renew Plaintiff’s contract and retaliated against
Plaintiff in violation of ORS 441.057(2) because Plaintiff in good faith brought forward evidence
of inappropriate and substandard medical care.
                                  FOURTH CLAIM FOR RELIEF
                                           (ORS 659A.199)
                                    (Against Defendant OHSU)

       55.     Plaintiff realleges paragraphs 1 through 44 as though fully set forth herein.
       56.     Defendant OHSU denied Plaintiff renewal of her contract and retaliated against
Plaintiff in violation of ORS 659A.199 because Plaintiff in good faith reported information that
the she believed was evidence of a violation of a state or federal law, rule or regulations
governing substandard medical care and sex discrimination.


                                  FIFTH CLAIM FOR RELIEF
                   (ORS 659A.030: Race and Sex Discrimination; and Retaliation )
                                   (Against Defendant OHSU)

       57.     Plaintiff realleges paragraphs 1 through 44 as though fully set forth herein.
       58.     Defendant OHSU violated ORS 659A.030 by depriving Plaintiff of her right to be

free of sex and race discrimination by forcing her termination because of her sex and race, and
for her failure to conform to sex stereotypes regarding women. These stereotypes included
stereotypes about women, about women of color, and about strong women who make complaints
of discrimination and substandard quality of care. Had Plaintiff not been a woman, or a woman
of color, she would not have been forced to resign in lieu of termination. Likewise, Defendant
OHSU deprived Plaintiff of her right to be free of sex and race discrimination by subjecting
Plaintiff to a hostile work environment because of her sex and race; by investigating her in bad
faith because of her sex and race and by failing to take reasonable steps to stop the harassing,
unwarranted and stereotypical treatment of Plaintiff. Lastly, Defendant OHSU deprived plaintiff


Page 16 – Second Amended Complaint                                    MATTHEW C. ELLIS, PC
                                                                      621 SW Morrison St, Suite 1025
                                                                        Portland, Oregon 97205
                                                                       Telephone: (503) 345-5497
        Case 3:18-cv-00850-YY            Document 11     Filed 02/11/19       Page 17 of 20




of her right to be free of sex and race discrimination by retaliating against her for opposing sex
discrimination in violation of ORS 659A.030(1)(f).
       59.     Plaintiffs race was a factor in the unlawful treatment alleged herein. Had Plaintiff
not been a woman of color she would not have been ignored, harassed, retaliated against, and
forced to resign in lieu of termination.


                                   SIXTH CLAIM FOR RELIEF
                (42 U.S.C. § 1681 Title IX of the Education Amendments Act of 1972)
                                     (Against Defendant OHSU)

       60.     Plaintiff realleges paragraphs 1 through 44 as though fully set forth herein.
       61.     At all material times, Defendant OHSU was a public education institution that
received Federal financial assistance.
       62.      Defendant OHSU excluded Plaintiff from participation in, denied the benefit of,
or be subjected to discrimination under its education program or activities receiving Federal
financial assistance in violation of 42 USC §1861(a). This included investigating Plaintiff in bad
faith, terminating her contract and subjecting Plaintiff to a hostile work environment because of
her sex, including her failure to comply with sex stereotypes. This also included retaliating
against Plaintiff for opposing sex discrimination and failing to take reasonable steps to stop the
harassing, unwarranted and stereotypical treatment of Plaintiff. This conduct alleged herein
violates 42 USC §1861(a) as interpreted by 34 C.F.R. §106.51(a).
       63. OHSU’s acts were done in deliberate indifference to the rights of Plaintiff to be free
from sex discrimination.


                                  SEVENTH CLAIM FOR RELIEF
             (42 U.S.C. § Title VII of Civil Rights Act: Race and Sex Discrimination; and
                                               Retaliation)
                                       (Against Defendant OHSU)

       64.     Plaintiff realleges paragraphs 1 through 44 as though fully set forth herein.



Page 17 – Second Amended Complaint                                   MATTHEW C. ELLIS, PC
                                                                     621 SW Morrison St, Suite 1025
                                                                       Portland, Oregon 97205
                                                                      Telephone: (503) 345-5497
        Case 3:18-cv-00850-YY          Document 11       Filed 02/11/19       Page 18 of 20




       65.     Defendant OHSU violated ORS 659A.030 by depriving Plaintiff of her right to be
free of sex and race discrimination by forcing her termination because of her sex and race, and
for her failure to conform to sex stereotypes regarding women. These stereotypes included
stereotypes about women, about women of color, and about strong women who make complaints
of discrimination and substandard quality of care. Had Plaintiff not been a woman, or a woman
of color, she would not have been forced to resign in lieu of termination. Likewise, Defendant
OHSU deprived Plaintiff of her right to be free of sex and race discrimination by subjecting
Plaintiff to a hostile work environment because of her sex and race; by investigating her in bad
faith because of her sex and race and by failing to take reasonable steps to stop the harassing,
unwarranted and stereotypical treatment of Plaintiff. Lastly, Defendant OHSU deprived plaintiff
of her right to be free of sex and race discrimination by retaliating against her for opposing sex
discrimination and opposing substandard quality of care.
       66.     Plaintiffs race was a factor in the unlawful treatment alleged herein. Had Plaintiff
not been a woman of color she would not have been ignored, harassed, retaliated against, and
forced to resign in lieu of termination.


                                    EIGHTH CLAIM FOR RELIEF
                                        (Wrongful Discharge)
                                      (Against Defendant OHSU)

       67.     Plaintiff realleges paragraphs 1 through 44 as though fully set forth herein.
       68.     This claim is brought in the alterative to Claims 1-2 and Claims 5-7 and in
addition to claims 3 and 4.
       69.     Defendant terminated plaintiff’s employment in retaliation for her complaints that
Defendant’s quality of care was substandard and unsafe for the health and safety of patients.
       70.     Defendant’s termination of plaintiff’s employment was in retaliation for
plaintiff’s exercise of rights of public importance related to her role as an employee and for
fulfilling important societal duties in ORS 441.055, ORS 441.057 and ORS Ch 677.



Page 18 – Second Amended Complaint                                   MATTHEW C. ELLIS, PC
                                                                     621 SW Morrison St, Suite 1025
                                                                       Portland, Oregon 97205
                                                                      Telephone: (503) 345-5497
            Case 3:18-cv-00850-YY          Document 11        Filed 02/11/19        Page 19 of 20




            WHEREFORE, Plaintiff requests a trial by jury and requests the Court should grant

judgment in favor of Plaintiff and against all Defendants and grant the following relief:

            1. On all Plaintiff’s Claims for relief, an award of economic damages including lost

wages, lost fringe benefits, and pre-judgment interest in an amount to be determined at trial;

            2. On all Plaintiff’s Claims for relief, an award of damages for mental and emotional

distress, damage to reputation, and other compensatory damages in an amount to be determined

at trial;

            3. On all Plaintiff’s Claims for relief, an award of attorney fees, costs and disbursements;

            4. On all Plaintiff’s Claims for relief against the individual Defendants, punitive damages

in an amount to be proved at trial;

            5. On all Plaintiff’s Claims for relief, a Declaration that all Defendants violated Plaintiff’s

constitutional rights to equal protection; rights to be free from discrimination under state and

federal law

            7. Such further or alternative relief in favor of Plaintiff as the Court deems appropriate.

            DATED this 11th day of February, 2019.

                                                       By      s/Matthew C. Ellis
                                                            MATTHEW C. ELLIS
                                                            OSB No. 075800
                                                            (503) 345-5497

                                                            STEPHEN L. BRISCHETTO
                                                            OSB No. 781564
                                                            (503) 223-5814

                                                            Of Attorneys for Plaintiff


Plaintiff demands a trial by jury.




Page 19 – Second Amended Complaint                                         MATTHEW C. ELLIS, PC
                                                                           621 SW Morrison St, Suite 1025
                                                                             Portland, Oregon 97205
                                                                            Telephone: (503) 345-5497
      Case 3:18-cv-00850-YY   Document 11     Filed 02/11/19     Page 20 of 20




                                      By       s/Matthew C. Ellis
                                            MATTHEW C. ELLIS
                                            OSB No. 075800
                                            (503) 345-5497




Page 20 – Second Amended Complaint                      MATTHEW C. ELLIS, PC
                                                        621 SW Morrison St, Suite 1025
                                                          Portland, Oregon 97205
                                                         Telephone: (503) 345-5497
